Citation Nr: 0102130	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  96-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of lumbar spine stenosis, right L4-5 disc 
herniation, and degenerative arthritis.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the low back, Muscle 
Group XX, status post laminectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and October 1995 rating 
decisions of the Department of Veterans Affairs (VA), 
Detroit, Michigan, Regional Office (RO).  In May 1997 the 
Board remanded the case for due process considerations and to 
obtain additional factual development.  Because the matters 
remain denied, the case has been returned for appellate 
review.

In October 2000, the veteran's representative raised the 
issue of whether the RO's January 7, 1969, rating decision, 
by assigning a noncompensable rating for the veteran's shell 
fragment wound of the neck disability, was clearly and 
unmistakably erroneous (CUE).  He also stated since the 
Social Security Administration (SSA) had declared the veteran 
disabled, the veteran should be afforded a general medical 
examination and all disabilities found should be assigned 
numerical ratings.  Given that, claims of entitlement to a 
total rating either for pension purposes or based on 
individual unemployability due to service-connected 
disability are inferred.  As such, the matters are referred 
to the RO for its consideration.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.

2.  The veteran's lumbar stenosis, right L4-5 herniation, and 
degenerative arthritis are not related to service or to the 
service-connected shell fragment wound of the low back 
disability.

3.  Symptoms attributable to the service-connected shell 
fragment wound of the low back consist of complaints of pain 
and stiffness with moderate limitation of motion and minimal 
muscle impairment.  No evidence of severe limitation of 
motion, loss of deep fascia, muscle substance, normal firm 
resistance of muscles when compared to the sound side, or 
severe lumbosacral strain is present.  The disability is 
productive of no more than moderate impairment.


CONCLUSIONS OF LAW

1.  The veteran's postoperative residuals of lumbar spine 
stenosis, right L4-5 disc herniation, and degenerative 
arthritis were not incurred in or aggravated by service, nor 
are they directly or presumptively related to service or 
related to the service-connected residuals of a shell 
fragment wound of the low back disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2000).

2.  The criteria for entitlement to a rating in excess of 20 
percent for residuals of a shell fragment wound of the low 
back, Muscle Group XX, status post laminectomy are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 
4.45, 4.56, 4.59, 4.73, Diagnostic Code 5320 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The veteran seeks entitlement to service connection for 
postoperative residuals of lumbar spine stenosis, right L4-5 
disc herniation, and degenerative arthritis.  He also seeks 
an evaluation in excess of 20 percent for residuals of a 
shell fragment wound of the low back, status post 
laminectomy.  The VA is required to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim for a benefit under a law administered 
by the VA.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000).  

In April 1997 and October 2000, the veteran's representative 
expressed dissatisfaction with the VA examinations which were 
conducted by S.M., M.D.  The representative alleged that the 
examiner did not review the veteran's laboratory test results 
and that the VA examinations were inadequate for rating 
purposes.  He requested that the case be referred to an 
expert outside the VA for an opinion.  On the 1995 
examination report, in the medical history section, the 
examiner acknowledged that the veteran had received magnetic 
resonance imaging, computed tomography scan, and myelogram 
tests.  Although he does not specifically state if he 
reviewed the reports, review of the examination report shows 
that he provided a brief recitation of the veteran's medical 
history and symptoms, which was consistent with the record.  
As such, the veteran's medical history, as consistent with 
the record, was considered on the 1995 VA examination.  
Additionally, on examination in 2000 the examiner stated that 
he had reviewed the veteran's claims file and a copy of the 
Board's remand.  The examiner also detailed the veteran's 
subjective complaints, medical history, and clinical findings 
attributable to his service-connected and nonservice-
connected lumbar spine disabilities.  38 C.F.R. § 4.1.  Thus, 
the Board finds that the examination reports are adequate for 
the purpose of equitably deciding the veteran's appeal.  
Further, VA examination reports dated in November 1997, which 
were conducted by other physicians, are of record.  It is 
also noted that there is no evidence of record indicating 
that any VA examiner is biased against the veteran.  Given 
the foregoing and the absence of a medical complexity or 
controversy presented in this case (38 U.S.C.A. § 7109 (West 
1991)), no additional action is warranted.  The VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.

II.  Background

The service medical records show in July 1967 shrapnel struck 
the veteran in the lower back.  No neurological deficit was 
noted, but x-ray studies revealed penetration of the spinal 
canal by a shrapnel fragment.  While hospitalized in Da Nang, 
the veteran underwent an L-5, S-1 laminectomy, wherein 
several small bone fragments were debrided from the fractured 
S-1 posterior element.  It was noted that a shrapnel fragment 
had passed through the L-5, S-1 level at the dural sac and 
was embedded in the L-5, S-1 disc.  The laceration of the 
left side of the dura was repaired and the shrapnel fragment 
extracted.  Thereafter, the veteran was transferred to the 
United States Naval Hospital.  On hospital admission at that 
time, physical examination, inter alia, revealed a shrapnel 
wound of the left paraspinous region and a healing 
laminectomy incision of the lower midline lumbar region.  The 
wounds were healing well without difficulty and neurologic 
examination was normal.  X-ray studies showed some metallic 
fragments embedded in the soft tissues of the back; a 
laminectomy defect at L-5, S-1 region; and a posterior 
spinous process of L-5, which appeared to have been resected.  
On hospital discharge, the veteran's ambulating had increased 
gradually and his healing had progressed.  It was also noted 
that he functioned well while at home except for some 
residual back pain, especially when lifting heavy objects.  
The veteran was neurologically intact.  The final diagnosis 
was missile wounds of the lumbar spine region (laminectomy, 
L-5, S-1, postoperative).  

On separation from service examination in November 1967, a 6-
inch operation scar from the coccyx to the lumbar area was 
observed.  Clinical evaluation was otherwise normal.  

On VA examination in June 1968 the examiner noted a midline 
surgical scar over the sacral area as sequela of the shell 
fragment wound.  Range of motion of the spine was normal.  
Diagnoses made included scars, sequela of surgery after shell 
fragment wound of the lower back.  

In January 1969 the RO granted service connection for 
moderate residuals of a shell fragment wound of the lumbar 
spine, status post laminectomy, Muscle Group XX, and 
evaluated the disability as 20 percent disabling, effective 
December 2, 1967.  That rating remains in effect.

VA general and orthopedic examinations were conducted in 
September 1980.  On general examination, the veteran 
complained of soreness and stiffness (aggravated by standing 
or sitting for prolonged periods) and bending and lifting.  
Objective evaluation revealed two scars--one from the 
lumbosacral laminectomy and the other from the missile entry.  
Reports of x-ray studies showed relatively good alignment of 
the spine and a generally normal vertebral architecture, 
except for a posterior arch defect at L5 and S1.  The 
relevant diagnosis was shell fragment wound of the lumbar 
spine, status post laminectomy.  On orthopedic examination, 
low back pain without list or palpable spasm was noted.  
Neurovascular of the lower extremities was intact and 
straight leg raising was negative.  The examiner noted that 
x-ray studies revealed degenerative joint disease at L5-S1, 
with status post changes of L-5 complete laminectomy.  The 
assessment was degenerative joint disease of the lumbar, 
status post L-5 laminectomy with mechanical low back pain.  

In March 1995 the RO received the veteran's informal claim 
for an increased rating, i.e., January 1995 hospital reports 
from Munson Medical Center.  See 38 C.F.R. § 3.157(b) (2000).  

Private medical reports dated from 1977 to 1995 show 
continued treatment for low back pain.  The reports reflect 
that in the early 1980s although complaints of low back pain 
were noted, examination findings were within normal limits, 
other than scars due to surgery and shrapnel wounds.  In the 
later 1980s and 1990s impressions of probable herniated disc 
and spinal stenosis were made.

The 1995 Munson Medical Center hospital reports show the 
veteran was admitted for persistent lower back and right leg 
pain with right foot numbness.  On admitting history and 
physical examination, the veteran recalled that his present 
symptoms began in September 1994.  While hospitalized he 
underwent a myelography which demonstrated severe lumbar 
spinal stenosis and right L4-5 disc herniation.  
Consequently, a decompressive laminectomy and diskectomy were 
performed.  Postoperatively, the veteran did well.  The leg 
pain had resolved and the wound was healing.  

In March 1995 A.B., M.D., stated that the veteran sustained 
shell fragment wounds of the back during service, and 
orthopedic examination on discharge showed a small scar of 
the back and a midline surgical scar over the sacral area 
(laminectomy performed with removal of shrapnel).  The 
veteran's recovery was normal and he apparently worked 
operating a snow removal machine for over twenty-five years.  
Around September 1, 1994, the veteran had back pain with 
right leg pain and foot numbness.  A computed tomography scan 
demonstrated moderately severe local lumbar spinal stenosis, 
and a myelogram demonstrated spinal stenosis, particularly at 
the L4-5 level with probable right lateral disc herniation.  
A laminectomy (decompressive) was done between L-3 and the 
sacrum bilaterally.  Also, between L4-5 there was severe 
foraminal and central stenosis.  The L4-5 disc herniation was 
severely compressed at the L-5 root.  The physician concluded 
there was no connection between the veteran's wartime injury 
and his recent back problems.  

In June 1995, J.M.C., M.D., the veteran's treating physician, 
stated there could be a relationship between the 1967 and 
1995 surgeries.  The surgery in 1995 consisted of a 
decompressive laminectomy over the same levels where the 
prior L4-5 surgery was conducted.  The veteran also had a 
disc removed, although the disc removal occurred above the 
level of the prior disc surgery.  The physician concluded 
there certainly could be a relationship between the prior 
laminectomy and subsequent development of severe spinal 
stenosis.    

Upon reviewing the veteran's file and aforementioned 
statement, in an August 1995 notation, A.B., M.D., 
reconfirmed his March 1995 opinion. 

On VA examination in October 1995, S.M., M.D., noted the 
veteran's complaints of soreness of the lower back at all 
times, numbness of the left leg with pain and a throbbing 
sensation, and morning stiffness.  Objective evaluation 
revealed a normal heel-toe gait and satisfactory equilibrium.  
No postural abnormality or fixed deformity was present, and 
musculature of the back was good.  There was a midline 
vertical surgical scar measuring about 8-inches.  It was well 
healed, nontender, and without adhesions.  No spasm of the 
paravertebral muscles or tenderness was noted.  Other minor 
scars for shrapnel were observed.  Range of motion tests 
showed flexion to 65 degrees, extension to 15 degrees, 
lateral flexion to 20 degrees bilaterally, and rotation to 10 
degrees bilaterally, all without objective evidence of pain.  
Neurological examination of the lower extremities showed 
equal reflexes and good muscle tone without any spasm or 
atrophy.  Straight leg raising was 75 degrees bilaterally 
while supine and 90 degrees while sitting, without complaint.  
Examination of the shrapnel injuries revealed no tissue loss 
or muscle penetration.  A one-inch diameter cicatrix near the 
distal part of the lumbosacral spine at the lower end was 
present.  The scar and adhesions were only of the soft 
tissues.  There was no damage to the tendons or bones, nor 
was there joint damage.  Strength of the muscles was good and 
there was no evidence of pain or muscle hernia.  X-ray 
studies showed moderate degenerative disc disease with slight 
sclerosis of the endplates but the disc spaces were fairly 
maintained.  Evidence of laminectomy extending from L4-L5-S1 
level was also noted.  The diagnosis was chronic low back 
pain, status post laminectomy syndrome.

After examination, the examiner found no evidence of lumbar 
spinal stenosis and stated it did not look like the herniated 
disc at L4-5 was in any way related to the service-connected 
shell fragment wound of the low back disability.  The 
degenerative disc disease was fairly widespread of the lumbar 
area and not related to the veteran's shrapnel injury in 1967 
either.  The veteran's symptoms (mainly with right leg and 
foot numbness) were related to the degenerative disc disease 
and whatever symptoms he had due to herniated disc had been 
resolved and relieved.  

SSA reports generally show that in 1997 disability benefits 
were awarded based on the veteran's history of low back pain.  
Included within the records is a private examination report 
dated in 1996 documenting the veteran history of low back 
discomfort since the 1960s and recent report of spinal 
stenosis for which he underwent surgical repair.  The report 
reflects that examination showed slight loss of motion on 
flexion and extension with tenderness.  No evidence of 
radiculopathy of the lower extremities, reflex diminution, 
atrophy, sensory loss or motor weakness was demonstrated.  
The reports also show that the veteran worked with the state 
transportation system, repairing highways, plowing snow, and 
mowing grass.

On neurological examination in November 1997 continued 
constant low back pain was noted, although the pain varied in 
intensity.  Sciatic pain of the left leg radiating to the 
ankle was also noted.  The veteran could walk 3/4 of a mile, 
stand for 30 to 40 minutes, and sit for 20 to 30 minutes.  He 
was able to lift and carry 20 pounds without difficulty.  He 
denied sensory loss and strength of the legs was fair.  The 
examiner, N.W., M.D., noted that the veteran's gait and 
station were normal.  On motor examination, all muscle groups 
exhibited normal strength.  Tone and coordination were 
intact, and reflexes were symmetrical.  Sensory examination 
revealed decreased sensation of the S1 segmental dermatome of 
the right.  The diagnoses were status post spinal stenosis 
and history of low back pain with sciatica.  After 
examination, the examiner concluded the spinal stenosis was 
secondary to degenerative arthritis of the lumbar spine and 
occurred in the absence of any shrapnel wound injury.  It was 
also related to recurrent movement of the low back region.  
The disorder occurred in individuals without injury to the 
same extent as the veteran, and therefore, is unrelated to 
his shrapnel fragment wounds.

On examination of the muscles, E.M.K., M.D., noted that after 
service the veteran worked as a heavy maintenance employee, 
and upon retirement he received Social Security benefits for 
his back disability.  The veteran stated his low back ached 
all the time and was stiff occasionally.  He walked about 3/4 
of a mile before experiencing cramps of the lower 
extremities.  Neurological claudication secondary to surgery 
and spinal stenosis were noted.  On physical examination, 
flexion was to 45 degrees, then to 65 degrees, and indirectly 
to 90 degrees.  Right lateral bending was to 40 degrees with 
left lateral bending to 38 degrees.  Rotation was to 22 
degrees bilaterally and extension was to 20 degrees.  
Trendelenburg's sign, straight leg raising over 90 degrees, 
Lasegue's, and Patrick's tests were negative.  The veteran 
squatted with support.  No evidence of guarding, deformity, 
wasting, or balance abnormality was noted.  The veteran had 
two incisions along his back, the newer one (from the 
laminectomy for spinal stenosis and disc disease of the 
right) measuring 11.5-centimeters and the older one (from the 
shrapnel removal) measuring 19.0-centimeters.  

Additionally, physical examination revealed normal sacroiliac 
joints, paraspinal muscles, and iliolumbar ligaments.  No 
evidence of myofascitis of blocking; muscle deformity, 
wasting or abnormality; or trigger points was noted.  
Examination of the hips revealed full range of motion.  Also, 
the quadriceps and hamstring muscles were symmetrical without 
atrophy or wasting.  Reflexes of the legs, ankles, and feet 
were 2+ and equal, and sensation and callus formation were 
normal.  Measurement of the right thigh was 46.25-centimeters 
as compared to 46.5-centimeters of the left.  The right leg 
measured 40.25-centimeters as compared to 40.5 centimeters of 
the left.  The lower extremities had normal power and 
function.  X-ray studies showed post-surgical changes from 
previous multilevel laminectomy and multilevel degenerative 
disc disease with disc space narrowing and anterior spur 
formation.  No evidence of significant interval change, 
fracture, or listhesis was detected.  The diagnoses were 
status post spinal stenosis and history of low back pain with 
sciatica.

After examination, the physician opined the veteran had 
shrapnel injuries of the lower back, which were present and 
showed significant scars.  He also had spinal stenosis 
related to aging and work-related events.  The spinal 
stenosis and low back surgery were not caused, changed, 
aggravated, or added by military service.  Also the 
neurological claudication of the lower extremities was due to 
the aging process and not related to service.

The veteran's most recent VA examination of the muscles was 
conducted in March 2000 by S.M., M.D.  The veteran's 
subjective complaints consisted of constant soreness and pain 
of the back, particularly in the morning; aching of the left 
leg; and difficulty with lifting and bending properly.  He 
had no history of flare-up, but sometimes the pain worsened.  
On physical examination lumbar lordosis was normal and the 
pelvis was symmetrical.  A surgical scar running vertically 
about 8-inches was well healed, nontender, and without 
adhesions.  A circular scar measuring about one and a quarter 
of an inch in diameter near the left side of the midline was 
well healed and nontender, although some adhesion with the 
underlying soft tissue was noted.  Range of motion tests 
showed extension to 15 degrees and flexion to 45 degrees, 
both with pain.  Lateral flexion was to 20 degrees and 
rotation was to 10 degrees.  The lower limbs were negative 
for any neurological deficiency.  Sensation was normal and 
there was no atrophy of the muscles.  Ankle pulse was 
palpable on both sides and reflexes were equal.  Straight leg 
raising was 15 degrees bilaterally with pain.  X-ray studies 
revealed small metallic foreign body of the soft tissue 
anteriorly and an extensive central laminectomy defect 
involving L3, L4, and L5.  The diagnosis was subjective 
complaint of low back pain with history of shell fragment 
injury and lower back surgery resulting in extensive central 
laminectomy.  

After examination and review of the claims folder, the 
physician stated that the current severity and residual of 
the service-connected shell fragment wound was very minimal 
with superficial scars as well as small shell fragments of 
the soft issues away from the skeletal structures.  He added 
that it was not likely that the veteran's complaint of pain 
was due to the residuals of the service-connected shell 
fragment wound disability, and the degree of pain, if any, 
from the disability was minimum and not likely to limit 
functional ability.  It was stated that the present status of 
the veteran's lower back was due to recent extensive back 
surgery in 1995.  Also, there was no history of flare-up or 
evidence of weakened movement, excess fatigability or 
incoordination due to the service-connected disability.  The 
examiner then stated that it was not possible to provide an 
opinion about additional low back disability at present on 
the basis of the service-connected shrapnel injury to the 
back because of the subsequent low back surgery in 1995.  
Also, it was not possible to provide an opinion as to whether 
the additional low back disability was distinct from the 
disability as far as the back was concerned, which was found 
to be present due to the in-service laminectomy performed in 
1967.

III.  Law and Analysis

A. Service Connection

The veteran seeks service connection for postoperative 
residuals of lumbar spine stenosis, right L4-5 disc 
herniation, and degenerative arthritis.  Service connection 
may be established for a disability resulting from personal 
injury sustained or disease contracted in the line of duty or 
for aggravation of a preexisting injury sustained or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for a chronic disease, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  Additionally, when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The [VA] shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the [VA].  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, [VA] shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, (2000).  

In this case, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
postoperative residuals of lumbar spine stenosis, right L4-5 
disc herniation, and degenerative arthritis.  First, the 
medical evidence does not establish that the veteran's 
disabilities had their onset in service or that his 
degenerative arthritis of the lumbar spine manifested to a 
compensable degree within a year after service.  Thus, the 
evidence preponderates against the claim in this regard.  

The probative and persuasive evidence also fails to show that 
the veteran's postoperative residuals of lumbar spine 
stenosis, right L4-5 disc herniation, and degenerative 
arthritis are related to any events of service or to the 
veteran's service-connected shell fragment wounds of the low 
back disability.  Although the medical and SSA reports show 
continuous treatment for complaints of low back pain and 
record impressions of a probable herniated disc and spinal 
stenosis, except for the veteran's own historical 
recollections, not one of the reports attribute his 
disabilities to service or to any service-connected 
disability.  The Board acknowledges that in 1995, J.M.C. 
stated there certainly could be a relationship between the 
surgery in 1967 and the surgery in 1995.  However, when 
rendering this medical opinion, the physician does not 
indicate that he reviewed the veteran's claims folder.  
Instead, the report indicates that the physician heavily 
relied on the veteran's historical account.  Because the 
report does not indicate that the physician based his opinion 
on independent clinical data, the Board finds that his 
opinion is of little probative value and is insufficient to 
establish service connection.  See generally, LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

Moreover, there are several medical opinions of record 
maintaining that the veteran's residuals of lumbar spine 
stenosis, right L4-5 disc herniation, and degenerative 
arthritis are neither related to any events of service, nor 
the veteran's service-connected shell fragment wounds of the 
low back disability.  The opinions also maintain that the 
veteran's service-connected disability does not aggravate the 
nonservice-connected disability.  In March 1995, A.B., M.D., 
found no connection between the wartime injury and the 
veteran's recent back problems, and in August 1995, he 
reconfirmed his conclusion, after reviewing the June 1995 
opinion from J.M.C.  Further, although on recent examination, 
S.M. could not provide an opinion, after reviewing the 
veteran's claims folder and examining him, E.M.K. found that 
the veteran's spinal stenosis, disc herniation, and 
degenerative arthritis were not caused, changed, aggravated, 
or added to by service or any service-connected disability.  
Rather, the disabilities were more properly attributable to 
aging and other post-service work-related factors.  N.W. also 
found that the veteran's disabilities were not service 
related and would have occurred in the absence of any 
shrapnel wound injury.  In light of the foregoing, the Board 
finds that J.M.C.'s opinion is of limited probative value 
with respect to this matter, and the evidence preponderates 
against the claim.  See Kessel v. Brown, 13 Vet. App. 9 
(1999); Owens v. Brown, 7 Vet. App. 429 (1995) (opinions 
offered by VA examiners based on a review of all the evidence 
on file, that is a longitudinal review of the record, is 
considered to be an important factor in reaching an informed 
opinion); Curry v. Brown, 7 Vet. App. 59 (1994); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (The United States Court 
of Appeals for Veterans Claims (Court) held that a 
physician's letters were not material because although the 
physician had examined appellant on many occasions there was 
no indication that the physician formed his opinion on a 
basis separate from appellant's recitation of his medical and 
service background.)  

Additionally, the representative's assertions that service 
connection is warranted for the low back disability because 
at a VA conference M.S., M.D., stated that arthritis is 
divided into two categories (primary and secondary), and that 
in this case there is no difference in the clinical or 
radiographic findings between primary (due to weight bearing) 
and secondary (due to trauma) degenerative joint disease are 
acknowledged.  See October 2000 Informal Hearing Presentation 
at pp. 2-3.  However, the representative's assertions are 
insufficient to establish service connection.  As discussed 
above, the medical opinions of record clearly attribute the 
veteran's disabilities to aging or post-service employment, 
not his service-connected disability.  Additionally, there is 
no indication that M.S., M.D., examined the veteran or even 
reviewed the veteran's claims folder.  The physician's 
statements merely provide generic information about 
arthritis.  To establish service-connection, medical text 
evidence must "not simply provide speculative generic 
statements not relevant to the veteran's claim".  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Instead, the evidence, 
"standing alone", must discuss "generic relationships with 
a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Ibid. (citing Sacks v. West, 11 Vet. App. 
314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (medical treatise evidence must demonstrate 
connection between service incurrence and present injury or 
condition).  Such is not present here.

The preponderance of the evidence shows that the veteran's 
lumbar spine stenosis, right L4-5 disc herniation, and 
degenerative arthritis are not related to service or to the 
service-connected shell fragment wound of the low back 
disability, and is not in relative equipoise.  The appeal is 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000).  

B. Increased Evaluation

The veteran seeks a rating in excess of 20 percent for his 
shell fragment wound of the low back disability.  Disability 
ratings are based upon the average impairment of earning 
capacity as determined by a schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41.  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  Powell 
v. West, 13 Vet. App. 31 (1999); Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4, was amended.  Effective 
July 3, 1997, VA amended the schedular criteria for 
evaluating muscle injuries set forth in 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73 (1996).  See Fed. Reg. 30235-30240 (1997).  
The regulatory changes concerning muscle injuries include the 
deletion of 38 C.F.R. §§ 4.47 through 4.54 and 38 C.F.R. § 
4.72.  The definitions of what constitutes a moderate, 
moderately severe, or severe wound were modified to exclude 
the adjectives describing the amount of loss of deep fascia 
and muscle substance.  Because the regulatory changes 
pertinent to this claim were nonsubstantive in nature, the 
Board finds that review under the current criteria is 
appropriate and nonprejudicial to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The current criteria provide that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Under diagnostic codes 5301 through 5323 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(d).

A through and through deep penetrating wound of short track 
from a single bullet,  small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection is to be considered at 
least of moderate disability.  Factors for consideration are 
the veteran's service department record or other evidence of 
in-service treatment for the wound, and record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings such 
as entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue are 
for consideration.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side 
are also for consideration.  38 C.F.R. § 4.56(d)(2).

A through and through or deep penetrating wound by small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring is to be considered at least 
moderately severe in degree.  Factors considered include the 
service records or other evidence of hospitalization for a 
prolonged period for treatment of the wound and consistent 
complaint of cardinal signs and symptoms of muscle 
disability.  Also, if present, evidence of inability to keep 
up with work requirements.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

In this case the veteran's disability has been evaluated as 
an injury to Muscle Group XX, which affect postural support 
of the body, and extension and lateral motions of the spine.  
Under that provision injury of the lumbar region if severe is 
rated at 60 percent, if moderately severe is rated at 40 
percent, and if moderate is rated at 20 percent.  38 C.F.R. § 
4.73, Diagnostic Code 5320.  

The veteran's disability may also be evaluated under 
diagnostic codes 5292 and 5295.  Diagnostic code 5292 
provides that moderate limitation of motion warrants a 20 
percent evaluation and severe limitation of motion warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2000).  

Diagnostic code provides that a 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above-noted manifestations with abnormal mobility on forced 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7. 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2000).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Here, the preponderance of the evidence reflects that the 
veteran's shell fragment wound of the low back disability is 
productive of no more than moderate impairment.  Thus the 
criteria required for an increased rating are not met.  By 
history and currently, clinical findings attributable to the 
service-connected shrapnel wound disability do not show 
evidence of moderately severe impairment.  There is no 
evidence of loss deep fascia, muscle substance, or normal 
firm muscle resistance.  Additionally, no evidence of loss of 
endurance or strength is present.  On discharge from service, 
clinical evaluation of the spine was normal, and although 
post-service treatment reports document complaints of low 
back pain, symptoms solely attributable to the veteran's 
service-connected disability remain minimal.  On examination 
in October 1995 no tissue loss or muscle penetration was 
detected and strength of the muscles was good.  Further, 
objective findings in November 1997 and March 2000 show 
normal sacroiliac joints and paraspinal muscles without 
evidence of myofascitis of blocking, deformity, or wasting.  
No muscle abnormality was observed and neurological findings 
were normal.  In 2000, the examiner opined that the current 
severity of the veteran's service-connected shell fragment 
wound of the low back disability was minimal.  Given the 
foregoing, the medical evidence establishes that the 
veteran's service-connected disability clinical picture more 
nearly approximates the criteria required for moderate 
impairment, and fails to meet the criteria required for an 
increased rating under diagnostic code 5320.  38 C.F.R. 
§ 4.73, Diagnostic Code 5320.

The veteran's disability picture does not more nearly 
approximate the criteria required for an increased rating 
under diagnostic codes 5292 and 5295 either.  Although 
limitation of motion is present, evidence of severe 
limitation of motion is not.  From 1995 to recent 
examination, range of motion tests show that the veteran's 
limitation of motion has been no more than moderate.  
Additionally, under diagnostic code 5295, clinical findings 
are not demonstrative of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, or marked limitation of forward bending in 
the standing position.  Thus, the evidence preponderates 
against the claim for an increased rating under diagnostic 
codes 5292 and 5295.  

When evaluating the veteran's disability, the considerations 
of DeLuca are acknowledged.  See DeLuca v. Brown, 8 Vet. 
App. 202; 38 C.F.R. §§ 4.40, 4.45.  Nonetheless, even when 
considering the veteran's complaints of pain, soreness, and 
stiffness, the criteria required for an increased rating 
under these schedular provisions still are not met.  The 
veteran's service-connected disability is not productive of 
severe limitation of motion.  Evidence of weakened movement, 
excess fatigability, or incoordination due to service-
connected disability is not present.  Any impairment due to 
pain of the back and leg, and numbness of the foot has been 
attributed to the veteran's nonservice-connected lumbar spine 
disability.  Thus, consideration of these symptoms when 
rating the veteran's service-connected shell fragment wound 
disability is prohibited.  The veteran's service-connected 
impairment is no more than moderate and an evaluation in 
excess of 20 percent pursuant to DeLuca is not warranted.

The Board also recognizes the presence of scars due to the 
shrapnel injuries and surgery performed in service.  It is 
also noted that in November 1995, the examiner noted that the 
veteran had significant scarring of the lower back.  Clinical 
findings revealed a scar of the left side of the midline, 
measuring one and a quarter inch in diameter, which had some 
adhesion of the underlying soft tissue, but it was well 
healed and nontender.  Also, other small shrapnel scars, 
which were well healed, nontender and without adhesion were 
detected.  Although scarring, such as that resulting from 
surgery, can be rated, for VA benefits purposes, as separate 
and distinct from underlying symptomatology, because the 
clinical evidence shows that the scars are not poorly 
nourished with repeated ulceration, and that they are well 
healed, nonpainful, and nontender, the record provides no 
basis for a rating in this respect.  38 C.F.R. §§ 4.7, 4.31, 
4.118, Diagnostic Codes 7803-7805 (2000); Esteban v. Brown, 6 
Vet. App. 259 (1994).  

Finally, the pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (1999), have been considered but 
there is no basis for referral in this regard.  There is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  Although the veteran is in 
receipt of Social Security benefits, the competent evidence 
establishes that his service-connected shell fragment wound 
of the low back disability is productive of minimal 
impairment and that his inability to work is attributable to 
the nonservice-connected postoperative residuals of lumbar 
spine stenosis, right L4-5 disc herniation and degenerative 
arthritis.  Therefore, referral for an increased evaluation 
on an extra-schedular basis is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The appeal is denied.


ORDER

Entitlement to service connection for postoperative residuals 
of lumbar spine stenosis, right L4-5 disc herniation and 
degenerative arthritis is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the low back, Muscle 
Group XX, status post laminectomy is denied. 



		
	NADINE W. BENAMIN
	Acting Member, Board of Veterans' Appeals

 

